            Case MDL No. 2875 Document 218 Filed 01/31/19 Page 1 of 1




                     BEFORE THE UNITED STATES JUDICIAL
                     PANEL ON MULTIDISTRICT LITIGATION

IN RE: VALSARTAN N-
NITROSODIMETHYLAMINE                                               MDL Docket No. 2875
(NDMA) PRODUCTS LIABILITY LITIGATION

                 AMENDED PROOF AND CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2019, I electronically filed the foregoing Notice

of Related Action and other documents with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the CM/ECF participants registered to

receive service in this MDL. We also served via U.S. Mail, the following Parties and/or

entities:

Zhejiang Huahai Pharmaceutical Co., Ltd.
2009 Eastpark Blvd., Cranbury, NJ 08512

Prinston Pharmaceutical, Inc. d/b/a Solco Healthcare LLC
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512

Solco Healthcare US, LLC
2002 Eastpark Blvd., Ste A
Cranbury, New Jersey 08512

Huahai U.S., Inc.
2002 Eastpark Blvd.,
Cranbury, New Jersey 08512

                                               Respectfully submitted,


                                               /s/: M. Brandon Smith
                                               M. Brandon Smith
                                               Childers, Schlueter & Smith LLC
                                               1932 North Druid Hills Road, Suite 100
                                               Atlanta, GA 30319
                                               404-419-9500- phone
                                               404-419-9501- fax
                                               bsmith@cssfirm.com
